DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 and 10/07/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 32-68 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior discloses alone or in combination the bolded and italicized features.Regarding claim 32. A computer-implemented method comprising: selecting, by one or more computing systems, multiple types of information about an indicated building to simultaneously show to a user in a displayed graphical user interface (GUI), wherein the multiple types of information include at least one of an image or a video showing one or more locations associated with the indicated building, and include at least a portion of a floor map of the indicated building that shows at least two-dimensional structural information for at least some of the indicated building and that indicates the one or more locations for the at least one of the image or the video; receiving, by the one or more computing systems, one or more indications of one or more additional types of information to visually overlay on the at least portion of the floor map that are based at least in part on data acquired at the indicated building; and presenting, by the one or more computing systems, and via the displayed GUI, the multiple types of information simultaneously in the displayed GUI, including to display the least one of the image or the video and to display the at least portion of the floor map, and visually overlaying the one or more additional types of information on the displayed at least portion of the floor map.Regarding claims 33-51, they depend on allowable claim 32.Regarding claim 52. A system comprising: one or more hardware processors of one or more computing systems; and one or more memories with stored instructions that, when executed by at least one of the one or more hardware processors, cause the one or more computing systems to perform automated operations including at least: selecting multiple types of information about a location associated with an indicated building to show together to a user in a displayed graphical user interface (GUI), wherein the multiple types of information include at least a portion of a floor map of the indicated building that shows structural information for at least some of the indicated building and that indicates the location, and include a visual display of data captured at the location; receiving one or more indications of one or more additional types of information about the indicated building to visually overlay on information displayed in the GUI; and providing the multiple types of information and the one or more additional types of information for display together in the displayed GUI, including to display the at least portion of the floor map and to provide the visual display of the captured data, and to visually overlay the one or more additional types of information in the displayed GUI on at least one of the displayed at least portion of the floor map or the visual display of the captured data.Regarding claims 53-64, they depend on allowable claim 52.Regarding claim 65. A non-transitory computer-readable medium having stored contents that cause one or more computing systems to perform automated operations including at least: selecting, by the one or more computing systems, multiple types of information about a location associated with an indicated building to show together to a user in a displayed graphical user interface (GUI), wherein the location includes one of multiple rooms of the indicated building, and wherein the multiple types of information include at least a portion of a floor map of the indicated building that shows three-dimensional structural information for the one room including walls and windows and doorways, and further include a visual display based on data captured at the location; and providing, by the one or more computing systems, the multiple types of information for display together in the displayed GUI, including to cause a display of the at least portion of the floor map that shows the three-dimensional structural information and that does not include visual indications of contents within an interior of the one room that are not part of its structure, and to provide the visual display of the captured data.Regarding claims 66-68, they depend on allowable claim 65.Relevant prior arts:
US 6580441 B2 A computer system and method of operation thereof are provided that allow interactive navigation and exploration of spatial enviroments, both real and virtual. The computer system employs a data architecture comprising a network of nodes connected by branches. Each node in the network represents an intersection in the real environment that allows a user of the computer system to select which path to follow. Likewise, each branch in the network represents a path connecting physical intersections in the real environment. The network is constructed directly from a map of the target environment. Navigation data such as image frame sequences, intersections between paths, and other related information are associated with the elements of the network. This establishes a direct relationship between locations in the environment and the data which represent them. From such an organization, the user may tour the environment, viewing the image sequences associated with each path and choosing among intersecting paths at will. The computer system of the present invention is suitable for applications such as developing training materials for complex procedures, building video games or interactive exhibits, authoring stories with multiple alternative endings, creating virtual shopping malls and virtual stores, or allowing virtual visits to remote sites (e.g., museums, historic sites, etc).US 20060256109 A1 A facility for display multimedia artifacts is described. The facility displays a map of a three-dimensional space. The facility further displays a plurality of perspective icons, each in a particular position and orientation relative to the map. When a user selects a displayed perspective icon, the facility displays a media artifact captured from the position and orientation of the selected perspective icon in the three-dimensional space.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        9/11/2021